DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The non-elected Claims 12-15 should be cancelled in reply to this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 9 and 17-19 are finally rejected under 35 U.S.C. 103 as being unpatentable over EP 3253493, hereinafter, EP’493 in view of Reichner (5,280,857).
EP’493 discloses in Figs. 1-2, a device 1 comprising an impact chamber, a base plate, at least one side wall 11/21 and an upper cover plate (the housing/enclosure inherently has a top/bottom/base in order to hold the material within while being processed) a striking tool 12, a feed channel 50 for delivering the material composite 90 to be disposed of to the striking tool 12,  wherein at least one first separating screen 32 for separating material fractions of a first type (coarser material) into a first receiving chamber 92/99 is disposed in the side wall wherein at least one dispensing device 53, insofar as the applicant has claimed, for dispensing material fractions of a second type (finer material) to a second receiving chamber 43/P43 is disposed above the first separating screen 32; and  wherein the dispensing device 53 in a dispensing channel (L shaped shown by the arrows in Fig. 2 ).
EP’493 does not discloses a screw conveyer. 
Reichner teaches that it is conventional to use a screw conveyer (Fig. 1) in a crusher/impactor to move/dispose the material to or from the crushing/impact chamber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Reichner to provide the device of EP’493 with screw conveyer in order to dispose the material to or from of the crushing/impact chamber.
Allowable Subject Matter
6.	Claims 6-8, 10-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive.
In response to applicant's argument on page 7 regarding the 112(b) rejection, the examiner would like to point out that the scope of the claim 5 is still not clear. Therefore, the claim is finally rejected as set forth above.
In response to applicant’s argument on pages 8-10, regarding the combination of the EP’493 and Reichner references, examiner notes that in the current rejection, Reichner is only used to teach that the use of screw conveyer in order to dispose the material to or from the crushing/impact chamber is within the skill of one of ordinary skill in the art.  Examiner is not attempting to bodily incorporate the screw conveyer of Reichner into the crusher of EP’493. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re  Bozek, 163 USPQ 545 (CCPA 1969). In this case, Reichner clearly teaches that a screw conveyer can be used to dispose the material to or from the crushing/impact chamber. 
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725